DAVIS, Commissioner.
The Department of Highways appeals from a judgment awarding appellees $4,250 in this condemnation action. Appellees have not filed any brief, and by correspondence to the clerk of this court have stated that none will be filed.
Pursuant to RCA 1.260(c)(3) we regard the appellees’ failure to file brief as a confession of error and reverse the judgment without considering the merits of the case.
The judgment is reversed with directions to grant a new trial.
PALMORE and MILLIKEN, JJ., dissenting.